Dear Mr. McCorquodale:
This office is in receipt of your opinion request of recent date wherein you ask, "Does a local law enforcement agency, such as a Sheriff's Office, have the authority and discretion to issue a warning ticket in place of a normal citation."
The Louisiana Revised Statutes governs our response. It indicates that warning citations may not be issued for motor vehicle violations.
The prohibition of the issuance of warning citations is found in LSA-R.S. 32:398.1(C), providing:
  C. The issuance of warning citations for violations of the motor vehicle laws of this state is hereby specifically prohibited. However, nothing herein shall prohibit a peace officer from issuing a violation ticket which compels or instructs the motorist to comply with administrative or other legal requirements of Title 32 or Title 47 of the Louisiana Revised Statutes of 1950.
State law prohibits the issuance of warning citations. For this reason, we conclude that a law enforcement agency, such as the Sheriff's Office, does not have the authority to issue warning citations.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________ JAMES PIKER ASSISTANT ATTORNEY GENERAL
JP/kw/jy
Date Released: July 9, 2002